NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3064-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MANSFIELD CREIGHTON,

     Defendant-Appellant.
________________________

                   Submitted September 12, 2022 – Decided September 15, 2022

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 93-09-3218.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Abby P. Schwartz, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Hannah F. Kurt,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from the February 4, 2021 order denying his petition

for post-conviction relief (PCR) without an evidentiary hearing. We affirm.

      In 1983, defendant pled guilty to possession with intent to distribute a

controlled dangerous substance, N.J.S.A. 2C:35-5(a)(1), and was sentenced to a

term of probation. Following a jury trial in May 1994, he was convicted of an

amended charge of third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1),

third-degree criminal restraint, N.J.S.A. 2C:13-2, and third-degree possession of

a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d). On June 16, 1994,

defendant was sentenced to an aggregate five-year term for these offenses.

      In December 2019, more than twenty-five years after the 1994 judgment

of conviction was entered, defendant filed his first petition for PCR. He asserted

trial counsel from his 1994 jury trial was ineffective because his attorney "did

not advi[se him] about the consequences [of his] immigration status." PCR

counsel filed a supplemental brief, arguing trial counsel: misled defendant about

the immigration consequences defendant faced if convicted; and failed to inform

defendant about the penal consequences of a plea offer from the State. Further,

PCR counsel contended defendant was entitled to an evidentiary hearing to

address defendant's ineffective assistance of counsel (IAC) claims.




                                                                            A-3064-20
                                        2
      Judge James L. Jukes heard argument on defendant's petition in January

2021. At that hearing, the State noted defendant did not plead guilty to the

charges he faced in 1994, but instead went to trial, despite defendant's

representation to the contrary. PCR counsel acknowledged defendant had no

"documentation that . . . dated all the way back then . . . . [I]t's just basically his

sworn testimony to me and to the court that . . . he was misinformed of the . . .

plea." On February 4, 2021, Judge Jukes denied defendant's petition as time

barred. Citing Rule 3:22-12(a)(1), he found defendant "has not presented any

evidence to show excusable neglect nor any arguments to justify the delay."

      Defendant presents the following arguments on appeal:

             POINT I

             PETITIONER WAS DENIED THE EFFECTIVE
             ASSISTANCE OF COUNSEL IN VIOLATION OF
             PETITIONER'S RIGHT TO DUE PROCESS AND A
             FAIR TRIAL AND THE PETITION FOR POST-
             CONVICTION RELIEF SHOULD NOT BE BARRED
             FROM REVIEW BECAUSE OF PROCEDURAL
             ISSUES.

                    A.    INTRODUCTION.

                 B. THE    FAILURE     TO   ADVISE
             DEFENDANT    OF     THE   IMMIGRATION
             CONSEQUENCES OF HIS ACTIONS.




                                                                                A-3064-20
                                          3
                C.  THIS   PETITION   FOR   POST-
            CONVICTION RELIEF SHOULD NOT BE TIME-
            BARRED.

      Having considered these arguments, we affirm, essentially for the reasons

thoughtfully expressed by Judge Jukes in his cogent written opinion. We add

only the following.

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citing State v. Harris, 181 N.J. 391, 402-21 (2004)). We

review a PCR court's legal conclusions de novo. State v. Nash, 212 N.J. 518,

540-41 (2013) (citing Harris, 181 N.J. at 415-16). Further, we review a trial

court's decision to deny a defendant's request for an evidentiary hearing under

an abuse of discretion standard. State v. Russo, 333 N.J. Super. 119, 137 (App.

Div. 2000) (citing State v. Artis, 36 N.J. 538, 541 (1962)).

      When petitioning for PCR, a defendant must establish he is entitled to

"PCR by a preponderance of the evidence." O'Donnell, 435 N.J. Super. at 370

(citing State v. Preciose, 129 N.J. 451, 459 (1992)).          A defendant is not

automatically entitled to an evidentiary hearing by simply raising a PCR claim.

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). An evidentiary


                                                                           A-3064-20
                                        4
hearing is required only when: a defendant establishes a prima facie case in

support of PCR; the court determines there are disputed issues of material fact

that cannot be resolved by review of the existing record; and the court finds an

evidentiary hearing is required to resolve the claims asserted. State v. Porter,

216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)). To establish a prima facie case

of IAC, a defendant must present legally competent evidence rather than mere

"bald assertions." Cummings, 321 N.J. Super. at 170.

      Pursuant to Rule 3:22-12(a)(1), a first petition for PCR must be filed

within five years of the entry date of the challenged judgment of conviction. A

defendant seeking relief from the time bar under Rule 3:22-12(a)(1) must show

excusable neglect and that a fundamental injustice will result from enforcement

of the time bar. R. 3:22-12(a)(1)(A). "Ignorance of the law and rules of court

does not qualify as excusable neglect." State v. Merola, 365 N.J. Super. 203,

218 (Law Div. 2002), aff'd o.b., 365 N.J. Super. 82 (App. Div. 2003) (citing

State v. Murray, 162 N.J. 240, 246 (2000)). Additionally, a late petition may be

considered if filed within one year from the date of discovery of the factual

predicate on which relief is sought "if that factual predicate could not have been

discovered earlier through the exercise of reasonable diligence."        R. 3:22-

12(a)(1)(B).


                                                                            A-3064-20
                                        5
      "[A] court should relax Rule 3:22-12's bar only under exceptional

circumstances. The court should consider the extent and cause of the delay, the

prejudice to the State, and the importance of the petitioner's claim in determining

whether there has been an 'injustice' sufficient to relax the time limits." State v.

Mitchell, 126 N.J. 565, 580 (1992). A procedural rule otherwise barring post-

conviction relief may be overlooked to avoid a fundamental injustice where the

deficient representation of counsel affected "a determination of guilt or

otherwise wrought a miscarriage of justice." Nash, 212 N.J. at 546 (quoting

Mitchell, 126 N.J. at 587 (internal quotations omitted)). "Absent compelling,

extenuating circumstances, the burden to justify filing a petition after the five-

year period will increase with the extent of the delay." State v. Afanador, 151

N.J. 41, 52 (1997) (citing Mitchell, 126 N.J. at 580).

      Here, we are convinced defendant failed to satisfy his burden of

establishing excusable neglect. Thus, we need not decide if enforcement of

the time bar will result in a fundamental injustice. See State v. Brewster, 429

N.J. Super. 387, 399-401 (App. Div. 2013) (finding a seven-year delay beyond

the five-year deadline, coupled with a three-year delay after defendant knew the

consequences of his plea agreement "undercut[] a finding of excusable neglect

and fundamental injustice.") (citations omitted). In reaching this result, we note


                                                                              A-3064-20
                                         6
defendant freely admits, "[i]t was not until around 2000 that [he] was even aware

of the changes to the immigration laws that made him immediately deportable."

Yet his petition is devoid of any reasonable explanation justifying his failure to

file for PCR until nineteen years after he made this discovery. Also, because

defendant did not file his PCR petition within one year of finding out the factual

predicate for his PCR petition, i.e., he was "immediately deportable," he is not

entitled to relief under Rule 3:22-12(a)(1)(B).

      Finally, even if defendant's PCR petition was not time barred, we would

not conclude his trial counsel was ineffective. To establish an IAC claim, a

defendant must satisfy the two-part test under Strickland v. Washington, 466

U.S. 668, 687 (1984), and show: (1) "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment[,]" and (2) "the deficient performance prejudiced the

defense." Accord State v. Fritz, 105 N.J. 42, 57-58 (1987).

      A defendant satisfies the first Strickland prong by showing counsel's

representation fell short of the prevailing norms of the legal community. Padilla

v. Kentucky, 559 U.S. 356, 366-67 (2010). The second component of Strickland

is met by establishing "a reasonable probability that, but for counsel's




                                                                            A-3064-20
                                        7
unprofessional errors, the result of the proceeding would have been different. "

Strickland, 466 U.S. at 694.

      A strong presumption exists that counsel rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional

judgment. Id. at 689. And because prejudice is not presumed, "defendant must

demonstrate 'how specific errors by counsel undermined the reliability' of the

proceeding." State v. Drisco, 355 N.J. Super. 283, 289-90 (App. Div. 2002)

(quoting United States v. Cronic, 466 U.S. 648, 659 n.26 (1984)).

      When defendant was tried in 1994, applicable professional norms did not

require attorneys representing non-citizen criminal defendants to give

immigration advice, but if they did, they could not give "wrong advice, followed

by inaccurate and misleading information" about the possibility of deportation.

State v. Gaitan, 209 N.J. 339, 373 (2012) (citing State v. Nuñez-Valdéz, 200

N.J. 129, 143 (2009)). Only in 2010 did the United States Supreme Court newly

hold "correct" advice must be given about the possibility of deportation when

the risk of deportation was "truly clear." Padilla, 559 U.S. at 369. It was later

determined Padilla's new rule had prospective effect only, thereby depriving

non-citizen defendants — like defendant here — of Padilla's holding if their




                                                                           A-3064-20
                                       8
"convictions became final prior to Padilla." Chaidez v. United States, 568 U.S.

342, 358 (2013).

      Thus, because defendant's convictions became final well before the

decision in Padilla, and his petition is devoid of proof his trial counsel gave false

or affirmatively misleading advice about defendant's risk of deportation if he

was found guilty of, or pled guilty to, the charges he faced in 1994, defendant

failed to satisfy prong one of the Strickland test. Defendant also failed to show

any nexus between trial counsel's alleged errors and harm to the reliability of

the 1994 trial. Accordingly, we are convinced the PCR judge correctly found

the PCR petition was time barred and defendant was not entitled to an

evidentiary hearing on his IAC claims.

      Affirmed.




                                                                              A-3064-20
                                         9